                                     Case 15-27286    Doc 114-5           Filed 05/11/20   Page 1 of 2
Label Matrix for local noticing                 American Express Bank FSB                      Deutsche Bank Trust Company Americas, as Tru
0416-1                                          c/o Becket and Lee LLP                         10021 BALLS FORD ROAD, SUITE 200
Case 15-27286                                   PO Box 3001                                    MANASSAS, VA 20109-2666
District of Maryland                            Malvern, PA 19355-0701
Baltimore
Mon May 11 11:59:52 EDT 2020
Wells Fargo Bank, N.A./Wells Fargo Home Mort    Baltimore                                      Arlington Community Fc
MAC X7801-014                                   Baltimore Division                             2130 N Glebe Rd
3476 Stateview Blvd.                            101 West Lombard Street, Ste. 8530             Arlington, VA 22207-2219
Fort Mill, SC 29715-7203                        Baltimore, MD 21201-2605


Cap One                                         Capital 1 Bank                                 (p)JPMORGAN CHASE BANK N A
Po Box 5253                                     Attn: Bankruptcy Dept.                         BANKRUPTCY MAIL INTAKE TEAM
Carol Stream, IL 60197-5253                     Po Box 30285                                   700 KANSAS LANE FLOOR 01
                                                Salt Lake City, UT 84130-0285                  MONROE LA 71203-4774


(p)CITIBANK                                     Comptroller of Maryland                        Comptroller of the Treasury
PO BOX 790034                                   80 Calvert Street                              Compliance Division, Room 409
ST LOUIS MO 63179-0034                          PO Box 466                                     301 W. Preston Street
                                                Annapolis, MD 21404-0466                       Baltimore, MD 21201-2305


Crd Prt Asso                                    DEPARTMENT OF THE TREASURY                     David Cole, Jr.
Attn: Bankruptcy                                INTERNAL REVENUE SERVICE                       12309 Hydeaway Court
Po Box 802068                                   P.O. BOX 7346                                  Highland, MD 20777-9581
Dallas, TX 75380-2068                           PHILADELPHIA, PA 19101-7346


Deutsche Bank Trust Company Americas            Discover Bank                                  Discover Fin Svcs Llc
William M. Savage, Esquire                      Discover Products Inc                          Po Box 15316
SHAPIRO & BROWN, LLP                            PO Box 3025                                    Wilmington, DE 19850-5316
10021 BALLS FORD ROAD, SUITE 200                New Albany, OH 43054-3025
MANASSAS, VIRGINIA 20109-2666

Dsnb Macys                                      GENERAL ELECTRIC CAPITAL CORPORATION           (p)INTERNAL REVENUE SERVICE
9111 Duke Blvd                                  ASSIGNEE OF SAM’S CLUB                         CENTRALIZED INSOLVENCY OPERATIONS
Mason, OH 45040-8999                            260 LONG RIDGE ROAD                            PO BOX 7346
                                                Stamford, CT 06902-1638                        PHILADELPHIA PA 19101-7346


Office of Law                                   Professnl Acct Mgmt In                         Sams Club / GEMB
Howard County, Maryland                         Pam Po Box 391                                 Attention: Bankruptcy Department
3430 Courthouse Drive                           Milwaukee, WI 53201-0391                       Po Box 103104
Ellicott City, MD 21043-4300                                                                   Roswell, GA 30076-9104


State of Maryland DLLR                          WELLS FARGO BANK, N.A.                         Wells Fargo Bank, N.A.
Division of Unemployment Insurance              DEFAULT DOCUMENT PROCESSING                    Attn: BK Dept
1100 N. Eutaw Street, Room 401                  MAC#N 9286-01Y                                 MAC#D3347-014
Baltimore, MD 21201-2225                        1000 BLUE GENTIAN ROAD                         3476 Stateview Blvd
                                                EAGAN, MN 55121-7700                           Fort Mill SC 29715-7203

J. Michael Broumas                              Mark C Meredith                                Robert S. Thomas II
J. Michael Broumas                              12309 Hydeaway Court                           300 E Joppa Road, Suite 409
Broumas Law Group LLC                           Highland, MD 20777-9581                        Towson, MD 21286-3005
8370 Court Avenue, Suite 203
Ellicott City, MD 21043-4975
                                   Case 15-27286           Doc 114-5        Filed 05/11/20         Page 2 of 2

                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Chase/cc                                             Citibank Usa                                         IRS
Po Box 15298                                         Citicorp Credit Services/Attn: Centraliz             31 Hopkins Plaza
Wilmington, DE 19850                                 Po Box 20507                                         Baltimore, MD 21201
                                                     Kansas City, MO 64195




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)AMERICAN EXPRESS BANK, FSB                        (d)American Express Bank FSB                         (d)American Express Bank, FSB
C/O BECKET AND LEE LLP                               c/o Becket and Lee LLP                               c/o Becket and Lee LLP
PO BOX 3001                                          POB 3001                                             POB 3001
MALVERN, PA 19355-0701                               Malvern PA 19355-0701                                Malvern PA 19355 0701


(u)CANTER, RONALD S ESQ                              (u)Cap One                                           (u)Ericka Temple
INVALID ADDRESS PROVIDED                             INVALID ADDRESS PROVIDED




(u)Hb Fsb                                            (u)Victor Dingus                                     (u)Wells Fargo Hm Mortgag
INVALID ADDRESS PROVIDED                                                                                  INVALID ADDRESS PROVIDED




End of Label Matrix
Mailable recipients    29
Bypassed recipients     9
Total                  38
